11/03/2022


           IN THE SUPREME COURT OF THE STATE OF MONTANA                           Case Number: DA 22-0314



                                 No. DA 22-0314


DAVID ALLEN PEIN,

             Petitioner and Appellant,

      v.

STATE OF MONTANA,

             Respondent and Appellee.


                                     ORDER


      Upon consideration of Appellee’s motion for a 30-day extension of time, and

good cause appearing therefor,

      IT IS HEREBY ORDERED that Appellee is granted an extension of time to

and including December 10, 2022, within which to prepare, serve, and file its

response brief.




BG                                                                     Electronically signed by:
                                                                             Mike McGrath
                                                                Chief Justice, Montana Supreme Court
                                                                           November 3 2022